Title: To Benjamin Franklin from Colonel M. de Sonnemaens, 1 July(?) 1780
From: Sonnemaens, Colonel M. de
To: Franklin, Benjamin


Sir
Venlo July 1(?). 1780
I had the honour upon the 28th of June 1780 to recive your Honored answer to my letter, out of the mentioned date apears that it is impossible within the preschribed 14 days that this our answere the requered nor desired effect can satisfay. Nevertheless we are surprised our Brother Johan Henry Baron de Wolff etz. etz. dos, or did not derect follow your Counsell, being you are the only person capable to give him good Councell not allon, but lykeways to provide him according to his Rang, Quality, and Merit compiting and necessair for all Brave, Dapper Gentlemen Millitair officers generaliter Usewall. Thus done we advise him, and are very desirous he Should come over and stay here, till all his wounds be wholy heeled, Then he having Eleven of them it may be suposed that till such time his wounds are heeled he is not able to serve. This being all we can say there about at this time, only take the liberty to recomend him to your High protection and at the same time heartely to thank you for the honour you have don us, offering reciproque service in case any occasion ther too happen. Where with we have the honour with all imaginable respect to name our selves.
Sir.
Your Most Humble and most Obliged Servant.
M: De Sonnemaens Collonel
